Name: Council Regulation (EEC) No 1968/80 of 22 July 1980 amending the Annexes to Regulations (EEC) No 2358/71 and (EEC) No 1582/79 as regards the names of seeds of certain species
 Type: Regulation
 Subject Matter: consumption;  means of agricultural production;  agricultural policy
 Date Published: nan

 26. 7. 80 Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1968/80 of 22 July 1980 amending die Annexes to Regulations (EEC) No 2358/71 and (EEC) No 1582/79 as regards the names of seeds of certain species THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ('), as last amended by Regulation (EEC) No 2878/79 (2), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission, Whereas Commission Directive 79/641 /EEC of 27 June 1979 amending Council Directives 66/401 /EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC on the marketing of fodder plant seed, cereal seed, seed of oil and fibre plants and vegetable seed (3), amends with effect from 1 July 1980 the names of certain species in order to take account, in particular, of the advance of scientific knowledge ; Whereas some of the aforementioned amendments relate to the names of species which appear in the Annex to Regulation (EEC) No 2358/71 and for which aid was fixed for the 1980/81 and 1981 /82 marketing years by Regulation (EEC) No 1 582/79 (*), as amended by Regulation (EEC) No 2879/79 (5); whereas those new names should therefore appear as from 1 July 1980 in the Annexes to Regulations (EEC) No 2358/71 and (EEC) No 1582/79, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2358/71 shall be replaced by Annex I to this Regulation. Article 2 The Annex to Regulation (EEC) No 1582/79 shall be replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 July 1980. For the Council The President C. NEY (&gt;) OJ No L 246, 5. 11 . 1971 , p. 1 . (2 ) OJ No L 325, 21 . 12. 1979, p. 1 . (3) OJ No L 183, 19. 7. 1979, p. 13. (&lt;) OJ No L 189, 27. 7. 1979, p. 14. (5) OJ No L 325, 21 . 12. 1979, p. 5. No L 192/2 Official Journal of the European Communities 26. 7. 80 ANNEX I ¢ANNEX CCT heading No Description \ 1 . CERES CEREAL 10.06 A Oryza sativa L. Rice 2. OLEAGINEAE OIL SEEDS ex 12.01 A Linum usitatissimum L. Fibre flax Linum usitatissimum L. Seed flax Cannabis sativa L. (monoica) Hemp (monoecious) 3. GRAMINEAE GRASSES ex 12.03 C Arrhenatherum elatius (L.) Tall oatgrass Beauv. ex. J. and 1C. Presl . Dactylis glomerata L. Cocksfoot Festuca amndinacea Schreb. Tall fescue Festuca ovina L. Sheep's fescue Festuca pratensis Huds. Meadow fescue Festuca rubra L. Red fescue Lolium multiflorum Lam. Italian ryegrass (including Wester ­ wolds) Lolium perenne L. Perennial ryegrass Lolium x hybridum Hausskn. Hybrid ryegrass Phleum pratense L. Timothy Poa nemoralis L. Wood meadowgrass Poa pratensis L. Smooth-stalked meadowgrass Poa trivialis L. Rough-stalked meadowgrass 4. LEGUMINOSAE LEGUMES ex 07.05 A I Pisum sativum L. (partim) Field pea ex 07.05 A III Vicia faba L. (partim) Field beans ex 12.03 C Medicago sativa L. Lucerne Trifolium pratense L. Red clover Trifolium repens L. White clover Vicia sativa L. Common vetch' 26. 7. 80 Official Journal of the European Communities No L 192/3 ANNEX II 'ANNEX Marketing years 1980/81 and 1981 /82 (ECU/100 kg) CCT heading No Description Amount of aid 1 . CERES I 10.06 A Oryza sativa L. 121 2. OLEAGINEAE I ex 12.01 A Linum usitatissimum L. (textile flax) 17-8 Linum usitatissimum L. (linseed) 141 Cannabis sativa L. (monoica) 12-9 3. GRAMINEAE I ex 12.03 C Arrhenatherum elatius (L.) Beauv. ex. J. and K. Presl . 40-5 Dactylis glomerata L. 34-4 Festuca arundinacea Schreb. 35-6 Festuca ovini L. 25-8 Festuca pratensis Huds. 27-0 Festuca rubra L. 23-3 Lolium multiflorum Lam. 13-5 Lolium perenne L. \  of high persistence, late or medium late 221  new varieties and other . 17-2  of low persistence, medium late, medium early or early 12-3 Lolium x hybridum Hausskn. 13-5 Phleum pratense L. 50-3 Poa nemoralis L. 24-5 Poa pratensis L. 24-5 Poa trivialis L. 24-5 4. LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) (field pea) 4-9 ex 07.05 A III Vicia faba L. (partim) (field beans) 6-1 ex 12.03 C Medicago sativa L. (ecotypes) 12-3 Medicago sativa L. (varieties) 22-1 Trifolium pratense L. 31-9 Trifolium repens L. 36-8 Trifolium repens L. var. giganteum 36-8 Vicia sativa L. 19-6*